Filed 12/6/22
                                CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                            (Sacramento)
                                                ----

 BRANDON JAMES CLAYPOOL,
                                                                     C096620
                  Petitioner,
                                                           (Super. Ct. No. 21FE002384)
          v.

 THE SUPERIOR COURT OF SACRAMENTO
 COUNTY,

                  Respondent;

 THE PEOPLE,

                  Real Party in Interest.

      ORIGINAL PROCEEDING in mandate and/or prohibition. Let a peremptory writ
of mandate issue. Kenneth N. Brody, Judge.

      Amanda Benson, Public Defender, Alice Michel and Dena Stone, Assistant Public
Defenders, for Petitioner.

        No appearance for Respondent.

      Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney General,
Michael P. Farrell, Senior Assistant Attorney General, Christopher J. Renchand and
Darren K. Indermill, Supervising Deputy Attorneys General, for Real Party in Interest.
        Petitioner Brandon James Claypool brought this timely petition for writ of mandate
or prohibition to challenge the denial of a motion to suppress evidence and dismiss the
charges. Petitioner is charged with possession of a firearm by a felon, unlawful possession
of ammunition by a felon, unauthorized alteration of a firearm, and carrying a loaded


                                                 1
firearm in a vehicle, along with an enhancement for a prior strike pursuant to the three
strikes law. The evidence at issue was found in a locked glove box in petitioner’s car
during a parole search of a back seat passenger. Petitioner, who was both the driver and
owner of the car, was neither on searchable probation nor parole at the time. Police used a
key to open the glove box and found a gun containing ammunition.
       The People argue the parole search of the back seat passenger permissibly extended
to the locked glove box because officers could reasonably expect the parolee could have
secreted contraband there after he became aware of the police. But, absent additional
evidence, we find the facts do not support such an attenuated inference. The parolee was
not independently capable of accessing the glove box. Nor did police observe anything
suggesting the occupants of the car were maneuvering to get the gun from the back seat
passenger into the glove box and lock it. Our conclusion is further bolstered by other
relevant factors identified by our state Supreme Court, including petitioner’s own privacy
interests. (See People v. Schmitz (2012) 55 Cal.4th 909 (Schmitz).) We shall issue a
peremptory writ of mandate and direct respondent court to grant petitioner’s motion.
                                       BACKGROUND
       Petitioner initially moved to suppress the evidence at the preliminary hearing.
Accordingly, the facts are taken from the evidence adduced at that hearing.
       Petitioner was driving a Honda Accord with two passengers, Malcolm Clay in the
front passenger seat, and parolee Carlos Olivia in the rear seat on the passenger’s side. An
officer testified that police first saw petitioner’s car in an area where the officer had
“contacted multiple known gang members” and “personally made multiple gun arrests.”
Police observed that the front seat occupants appeared to “be leaned back” when they
passed the police car traveling the other way and decided to make a U-turn and follow the
car. There is no evidence police saw the occupants turn toward the back seat so as to
exchange or pass anything, nor any other indication of unusual interaction among the
occupants. Police followed petitioner’s car as it made an abrupt turn onto a side street


                                               2
until it stopped, blocking a residential driveway. Police observed that blocking a driveway
is a violation of the Vehicle Code. (See Veh. Code, § 22500, subd. (e)(1).)
       After confirming their location for purposes of officer safety, police approached the
car and contacted its occupants. An officer testified that he could not recall whether he
saw petitioner remove the keys from the ignition. By the time petitioner was visible in the
bodycam footage, the car keys were in his lap and the engine was off. Petitioner also had a
cellphone and a wallet in his lap, which bodycam footage reflects that he picked up at
different points during the encounter with police. At one point, petitioner inadvertently set
off the car alarm, indicating he picked up or otherwise touched the keys as well. Police
saw a bottle of cognac in the back seat near rear passenger Olivia, which he acknowledged
was his. It had been opened and was not completely full. Olivia advised police he was on
parole, and they decided to do a parole search of the passenger compartment.1
       Officers directed each of the occupants to exit the car in turn. Although front seat
passenger Clay did not himself provide the justification for the search, one officer said he
noticed Clay was visibly sweating and appeared nervous at that time. The video evidence
is not dispositive, but petitioner correctly observes that signs of nervousness or sweating
are not readily apparent. An officer testified nervousness was typical for a variety of
reasons, including being on probation or parole or having outstanding warrants or
contraband. Further, an officer testified that he thought Clay responded, “I don’t know,”
when asked if there was a gun in the car.
       Petitioner was asked to leave items on the dashboard as he exited the car, and police
were apparently able to retrieve his keys during the search. Police used a key on


1       The front seat passenger, Clay, was on searchable probation, but police
acknowledged they were not aware of that at the time. Clay did not tell them about his
probation status, and they learned of it as a result of a record check. The magistrate
assumed the front passenger’s status did not support the search, which appears to be an
implied factual determination. Neither respondent court nor the People attempted to
justify the search based on passenger Clay.

                                              3
petitioner’s keychain to unlock the glove box, revealing the evidence at issue. One officer
testified he “believe[d]” that key “was the same key used for the ignition.”
       In moving to suppress at the preliminary hearing, petitioner claimed insufficient
evidence supported the connection between Olivia and the locked glove box, and the
otherwise lawful parole search exceeded its legitimate scope. The magistrate disagreed,
emphasizing Clay’s nervousness, his noncommittal response when asked if there was a
gun, and evidence it was a high crime area. Ultimately, the magistrate found it reasonable
to believe that Olivia could have quickly handed a gun up front for his compatriots to lock
in the glove box. The magistrate characterized this search as extending to its “outer
[permissible] limits” but found it not “beyond reason.”
       Petitioner moved to dismiss the information pursuant to Penal Code2 sections 995
and 1538.5 in respondent court, arguing the evidence should be suppressed. In denying the
motion, the court agreed with the magistrate and found this to be within the scope of a
reasonable parole search of Olivia. The court further emphasized “the keys of the vehicle
were no longer in the ignition, but were in the actual possession of the defendant who was
seated in the driver’s seat.”
       Petitioner then brought the current petition for writ of mandate or prohibition to
challenge that decision. We issued a stay of trial and, following review of preliminary
opposition, an order to show cause.
                                       DISCUSSION
       The facts come from the preliminary hearing transcript as no additional evidence
was presented before respondent court. Accordingly, any express or implied factual
determinations of the magistrate that are supported by substantial evidence guide our
review rather than such determinations by respondent court. (People v. Romeo (2015)
240 Cal.App.4th 931, 941; § 1538.5, subd. (i).) We otherwise exercise our independent



2      Further undesignated statutory references are to the Penal Code.

                                              4
judgment to apply the law and determine whether the search at issue was reasonable under
the Fourth Amendment. (People v. Redd (2010) 48 Cal.4th 691, 719; Romeo, at pp. 941-
942.)
        A parole search of a car based on a passenger’s status as a parolee requires a nexus
between the area or item searched and the parolee, as most fully articulated by our state
Supreme Court in Schmitz. Relevant factors include the nature of the area or item, how
close and accessible it is to the parolee, the privacy interests at stake, and the government’s
interest in the search. (Schmitz, supra, 55 Cal.4th at p. 923.) In considering the
government interest at stake, the state Supreme Court recognized interests it characterized
as “substantial,” including that parolees were more likely to commit offenses and pose
safety concerns, the parolees’ need for effective supervision, and parolees’ incentive to
conceal criminal activities by quickly disposing of evidence. (Id. at pp. 923-924.) But that
did not obviate all privacy interests of other individuals. A permissible search based on a
passenger’s parole status is limited to “those areas of the passenger compartment where the
officer reasonably expects that the parolee could have stowed personal belongings or
discarded items when aware of police activity.” (Id. at p. 926.)
        In a footnote, the Schmitz court addressed the issue we face here -- the search of
“closed compartments of the car like the glove box, center console, or trunk.” (Schmitz,
supra, 55 Cal.4th at p. 926, fn. 16.) The court noted these were not at issue and the court
therefore expressed “no opinion” of whether a search of “such closed-off areas could be
based solely on a passenger’s parole status.” (Ibid.) But the court emphasized: “The
reasonableness of such a search must necessarily take into account all the attendant
circumstances, including the driver’s legitimate expectation of privacy in those closed
compartments, the passenger’s proximity to them, and whether they were locked or
otherwise secured.” (Ibid.)
        The analysis in Schmitz is instructive. The state Supreme Court upheld a vehicle
search where a male passenger in the front seat was on parole. (Schmitz, supra, 55 Cal.4th


                                               5
at p. 914.) A woman with a child was a passenger in the back seat, where police found a
woman’s purse, a bag of chips, and a pair of shoes. (Ibid.) Police found two syringes in
the bag of chips and methamphetamine in the shoes. (Ibid.) The Supreme Court
emphasized that the People did not attempt to justify a search inside the purse; only the
search of the bag of chips and shoes were at issue. (Id. at p. 914, fn. 1.) The court began
by observing the lack of evidence of any barrier between the front and back seats. (Id. at
p. 926.) Turning to the items searched, the court observed that a bag of chips, unlike a
purse, was not an “ ‘inherently private repository for personal items’ ” with distinct
characteristics that tied it to a person; rather, it was often a receptacle for trash. (Id. at
p. 931, quoting People v. Baker (2008) 164 Cal.App.4th 1152, 1159.) The court also noted
that, though not dispositive, nobody had claimed control over the bag of chips at the time
of the search, and it was otherwise reasonable to believe the parolee could reach back and
conceal contraband there. (Schmitz, at p. 931.) The court found the search of the shoes
presented “a closer question” than the bag of chips as it was unclear from the record who
owned them and whether they were gender specific. (Id. at p. 932.) But since they were
on the back seat, it was objectively reasonable that the parolee could reach back and hide
contraband there. (Ibid.)
       Applying the Schmitz analysis and factors here, it does not appear objectively
reasonable to believe the back seat passenger, Olivia, might have secreted a gun in the
glove box after he saw police. To do so would almost certainly require the engagement
and assistance of both petitioner, who had the keys, and Clay, who was in the front
passenger seat. Yet, in upholding the search in Schmitz, the Supreme Court looked to
whether the parolee himself was able to reach back and secrete contraband in the items,
given his proximity, without other occupants’ assistance. Here, we have a very different
situation. Given that parolee Olivia could not himself have acted without assistance, it
would only be reasonable to believe he secured contraband in the glove box if the police
had observed some indication of it. This is also consistent with the focus of the parole


                                                 6
search being on Olivia rather than the other occupants. Further, in upholding the search in
Schmitz, our Supreme Court emphasized, as factors relevant to parole searches and of
particular concern in evaluating searches of closed containers, the other occupants’ privacy
interests based on who likely had possession of the items in the car. Petitioner’s privacy
interests are strong, as he was both the owner of the car and the person who retained
possession of the key to the glove box.
         Evidence that front seat passenger Clay might have been nervous appears to us of
little weight. There are many reasons why someone might be nervous if stopped by police
and ordered out of a car. Likewise, the fact that Clay might have said he did not know if
there was a gun in the car is not relevant to establishing the permissible scope of a parole
search of Olivia. Nor do the People assert there was probable cause to search the car for
contraband based on Clay’s isolated nonresponse, nor was probable cause found to exist by
either the magistrate or respondent court on this ground. Moreover, even assuming the
evidence supports an inference that the occupants sought to avoid police, this too fails to
justify expanding a parole search of Olivia into someone else’s locked glove box.
         Like the magistrate and respondent court, the People nevertheless suggest it would
have been “very easy” for Olivia to pass contraband forward to store it at a more secure
location. The People argue, “given Olivia’s parole status and the consequences that would
flow from him possessing a firearm, one might expect him to do just that once he became
aware that the police were following the vehicle he was riding in.” And that only a
“handful of seconds” were needed. The People make much of the fact that there was
evidence the keys were on petitioner’s lap when police approached and argue “[i]t matters
not that there was no evidence that the officers observed any furtive movements by the
occupants” before the stop. The People otherwise note there was at least some time after
police first saw the car when they would not necessarily have seen what its occupants were
doing.



                                              7
       In making these points, the People rightly focus on the test the state Supreme Court
developed. The question is not whether it is reasonable to believe the parolee could have
secured property in the glove box before he noticed the police. Rather, the relevant period
is the time between when the parolee became aware of the police and the search. And
here, we find it critical that there is no evidence suggesting the type of movements among
the three occupants consistent with secreting the gun into the glove box. Indeed, such
movements in concert would risk being easily observed by police, who were likely
watching the occupants nearly the entire time, if not always closely. The possible
exception was when the police made the U-turn to follow petitioner’s car, but even then, it
was possible for an officer to look back at petitioner’s car. What was reasonable, under
these circumstances, was for Olivia to discretely use more accessible portions of the car to
hide contraband without enlisting the assistance of the other occupants. And a search
limited to those areas accessible to Olivia still serves the important interests identified by
our state Supreme Court in adequately supervising parolees.
       Moreover, the evidence presented at the preliminary hearing, including the
questions posed to the police and the appearance of the car in the video footage, indicate
the car had a standard ignition and lacked a keyless ignition. The rulings by the magistrate
and respondent court, as well as the briefing by the parties in this court, similarly assume
the car did not have a keyless ignition. The key the police used to open the glove box was
on the same keychain as the ignition key, and the police testimony suggests there was only
one ignition key. It therefore appears improbable the occupants could have accessed the
glove box while the car was moving.
       Finally, we note that respondent court also cited People v. Chavers (1983)
33 Cal.3d 462, in denying the motion at issue as that case, too, involved search of a glove
box. We find Chavers to be inapposite as the case did not involve the limits on a parole
search and its scope that we address here. Rather, it involved a search based on probable
cause to believe there was evidence of criminal activity. In that case, police were


                                               8
investigating an armed robbery and stopped a car speeding away from the robbery scene at
a high speed. (Id. at pp. 464-465.) The car and its occupants corresponded roughly to the
suspects and vehicle police were looking for. (Id. at p. 465.)
                                       DISPOSITION
       Let a peremptory writ of mandate issue directing the trial court to: (1) vacate its
July 8, 2022, order denying petitioner’s Penal Code sections 995 and 1538.5, subdivision
(i) motion; and (2) to issue a new order that grants the motion. The stay of trial previously
issued by this court, having served its purpose, is vacated upon finality of this opinion.



                                                  /s/
                                                  Robie, Acting P.J.



We concur:



/s/
Renner, J.



/s/
Earl, J.




                                              9